DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
 	Claims 1-8, 10-12, 14, 49-50, 52-59 are pending.
	Claims 9, 13, 15-48, 51 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 3/4/2022 have been fully considered. In view of the claim amendment and upon further consideration, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

35 USC 112 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that the amendments filed raise new issue; see rejection below for detail. 

35 USC 102 Rejections
Applicant’s arguments-- which are directed to amended limitations recited in claim 1--have been fully considered.
In response to the arguments, it is submitted that all limitations recited in amended claim 1 are properly addressed by the new ground(s) of rejection; see rejection below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 56 be found allowable, claim 57 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 55 recites the following limitations with insufficient antecedent basis for the limitations rendering the claim being indefinite:
"the users” in receiving user profile step;
“the query” in where in a plurality of entries related to the query step. There are multiple queries being recited (e.g. first query, second query, third query recited in claim 55 as well as a query being recited in claim 1) which are all being related to a plurality of entries and each could be interpreted as the query. It is unclear which one is “the query” in claim 55 refers to;
“the company name” in where in a plurality of entries related to the query step;
“the one or more users” in where in a plurality of entries related to the query step;
“the user groups” in where in a plurality of entries related to the query step.

Claim 58 recites limitation “the query” in wherein a plurality of entries related to the query step that is not clearly understood.  There are multiple queries being recited (e.g. first query, second query, third query recited in claim 58 as well as a query being recited in claim 1) which are all being related to a plurality of entries and each could be interpreted as the query. It is unclear which one is “the query” in claim 58 refers to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, 49-50, 52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al (Pub No. US 2009/0100043, hereinafter Stefik) on view of Yang (Pub No. US 2009/00214605).  
Stefik is cited in the previous office action. 

With respect to claim 1, Stefik discloses a computer implemented method for creating a user-augmented index (Abstract), the method including: 
receiving information identifying data ([0009-0011], [0025-0035], [0046] [0052],,Fig 3-4: receiving different types of data, including and not limited to different types of digital printed material data, community information data, topic data, user data etc.); 
receiving a first user-created category for the data from a first device associated with a first user, the first user-created category comprising a category created by the first user by entry of the category in a user interface displayed on the first device to index the data (the first user-created category comprising a category created by the first user to index the data indicates descriptive material for describing what the user-created category is being used for, which may not necessary carry much patentable weight for directed to a type of information and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053-0054], [0059], [0078], Fig 3-4: receive a 1st user-created category from 1st user via 1st user device, such as an expert or an sharing user who creates the category to index the data of a subject area by entry of the category in a GUI as since the expert guidance the topics in the community); 
receiving a first user-designated value for the first user-created category from the first device associated with the first user the first user-designated value comprising text entered by  the first user in the user interface displayed on the first device ([0031], [0047], [0053], [0056], [0059], [0078], Fig 3-5: receiving a 1st user designate value, e.g. a value for an user created topic, or an vote for the topic, from the 1st device the 1st user is using via GUI); 
storing the data, the first user-created category comprising the category created by first user, and the first user-designated value comprising the entered text in association in a data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: storing the data, 1st created category and the  value  in a data entry of the community index, such as evergreen index that represents user augmented index with information of user input and topic management, which include the category text--e.g. category value/name--created by the 1st user/review); 
 after storing the data, the first user-created category, and the first user- designated value in the data entry in the user-augmented index, receiving a second user-created category for the data from a second device associated with a second user, the second user-created category comprising a category created by the second user by entry of the category in a user interface displayed on the second device to index the data ([0010-0011], [0031], [0053-0054], [0059], [0062], Fig 3-4: after storing the data, receive a 2nd  user-created category from 2nd  user via 2nd  user device, such as another expert or another creates or vote the category to index the data, as the community is being built with more user input from users of the community over time, such that the input from the 2nd user occurs after the 1st  user data being stored, the 2nd user inputs the category by  entry of  GUI); 
receiving a second user-designated value for the second user-created category from the second device associated with the second user, the second user-designated value comprising text entered -2-O'TOOLE Appl. No. 16/340,226by the second user in the user interface displayed on the second device ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 2nd user designate value, e.g. a value for another user created topic, or an vote for the topic, from the 2nd device the 2nd user is using via GUI); 
storing the second user-created category comprising the category created by the second user  and the second user-designated value comprising the entered text in association with the data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: storing the data, 2nd created category and the  value  in a data entry of the community index since the community include input from a plurality of users, including the 2nd user);-2-O'TOOLE Appl. No. 16/340,226
after storing the second user-created category and the second user-designated value with the data entry, receiving a third user-designated value for the first user-created category from a third device associated with a third user, the third user-designated value comprising third text entered in a user interface displayed on the third device ([0011], [0031], [0047], [0053], [0056], [0059], [0062],  [0072], Fig 3-5: The community index is collectively created and evolved through the domain experts who shepherding the topics and by the members of the community who/rank the index, which indicates the association is being before at least by the experts on the category before receiving the 3rd user designate value, e.g. a value for 3rd user  who votes for the 1st category, from the 3rd device that the 3rd  user is using  The community having a plurality of users, including the 3rd user who enters text/value via GUI); 
storing the third user-designated value for the first user-created category with the data entry in the user-augmented index ([[0011],([0032], [0051],  [0053-0054], [0059], Fig 4-5: storing the data, 1st created category and the  value  in a data entry of the community index since the community include input from a plurality of users including the 3rd user); -2-O'TOOLEAppl. No. 16/340,226 ; 
after storing the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user- designated value in the user-augmented index, receiving a query from an external device ([0032], [0053], [0071], [0075]: after characterizing the community index by storing the data and input from multiple users with respect to the community index, receive a query request from an external device of a newcomer);  
in response to receiving the query, searching the user-augmented index to identify one or more entries related to the query in the user-augmented index ([0071-0073], [0075]: searching the community index to identify relevance result representing the entries); and 
providing a response to the query, the response identifying data stored in association with the identified one or more entries in the user-augmented index([0074-0075], [0084], Fig 8-10: provide a response as query results are being provided using the community index and the result identifying data associated with the entries at least via indexing).
 Stefik does not explicitly disclose entry of the category in a first text field of a user interface displayed on the first device; 
text entered by the first user in a second text field of the user interface displayed on the first device; 
entry of the category in a first text field of a user interface displayed on the second device; 
text entered by the second user in a second text field of the user interface displayed on the second device; 
text entered by the third user in a text field of a user interface displayed on the third device as claimed.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps in the claim would be performed the same regardless of the text fields or format being used by the user to enter data values as long as the entered data values are being received and stored for query processing as claimed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to receive category data values from multiple users with any format of user interface to enable user to enter data values for creating the user-augmented index because such format of text fields of the user interface as claimed do not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Also, Yang discloses each user-created category comprising a category created by a respective user by entry of the category in a first text field of a user interface displayed on the respective user device to index the data, and each user-designated value comprising text entered by the respective user in a second text field of user interface displayed on respective user device ([0039], [0043], [0049], [0058], [0080],[0093], [0097], Fig 3 & 5b-5c: when contributing to categories, which includes creating and/or updating category values, users enter category values in different text fields, such as and not limited to those shown in user interface of Fig 5c, elements 5212, 5218).
  Since both Stefik and Yang are from the same field of endeavor as both are directed to creating user-augmented index for query processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Stefik and Yang to incorporate user interface having text fields of Yang into Stefik for user to enter category values as claimed.  The motivation to combine is provide relevant information to users efficiently in a network (Stefik, [0010]; Yang, [0001]).
   
With respect to claim 2, the combined teaching of Stefik and Yang further discloses
wherein the first user and the second user are members of a social media network platform that includes the user-augmented index (it appears that the term “are” in the claim indicates the elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; Stefik, [0031], [0059], Fig 3-4; Yang, [0018-0019], [0024], Fig  3: social network with at least one community).

With respect to claim 3, the combined teaching of Stefik and Yang further discloses
wherein the information identifying data is received from a fourth device associated with a fourth user initiating the data entry into the user-augmented index (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0025], [0040], [0048], Fig 3: the community has a plurality of users, including a 4th user, e.g. another expert or member, that imitating the data try with index creation and/or updating).

With respect to claim 4, the combined teaching of Stefik and Yang further discloses wherein the data includes at least one of: text, photo, video, audio, a document, or a link (it appears that elements are directed to types of data, which is non-functional descriptive material and not functionally impacting the structure of the claim; Stefik, [0025-0035], [0046], [0052], Fig 3; Yang, [0024]: different types of data are being received, include text, document etc.).  
 
With respect to claim 5, the combined teaching of Stefik and Yang further discloses
wherein the first user-created category is selected from a category list (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; Stefik, [0029-0031], [0071], Fig 6-8; Yang, [0023-0024], [0048], [0093], Fig 5a-5e: select category from the category/topic from a list).  

With respect to claim 6, the combined teaching of Stefik and Yang further discloses
wherein the first user-created category is received from the first text field displayed simultaneously with the information identifying the data and the second text field of the user interface displayed on the first device (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim as any type of data may be displayed and received; Stefik, [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4; Yang, [0043], [0049], [0058], [0080],[0093], [0097], Fig 3 & 5a-5e: category is received via interface of client device text field displayed with other types of information).  

With respect to claim 7, the combined teaching of Stefik and Yang further discloses
receiving a first user-created value type for the first user-created category (Stefik, [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4; Yang, [0025], [0029], [0048], Fig 5a-5e: receive a value type for the category, e.g. name, ranking, or vet).  

With respect to claim 8, the combined teaching of Stefik and Yang further discloses wherein the first user- designated value is of a first user-created value type (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; Stefik, [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4; Yang, [0025], [0029], [0048], Fig 5a-5e: category is value/data type).  

 -4-O'TOOLE Appl. No. 16/340,226  	With respect to claim 10, the combined teaching of Stefik and Yang further discloses receiving interactive information relating to the data; and saving the interactive information with the data entry in the user-augmented index (Stefik, [0031], [0059], [0062], [0075]; Yang, [0025], [0029], [0048], Fig 5a-5e: receive info from users of the community and the information is saved at least for collective index creation and evolution).  

With respect to claim 11, the combined teaching of Stefik and Yang further discloses wherein the interactive information relating to the data entry includes at least one of: a comment, a number of data copies, a geographic location, a submitter, a creation time, a creation date, a rating, a number of views, an associated data entry, changes to the data entry, file size, a link, a tag, a topic of conversation, a price, an associated user group, a file, a permissions parameter, or a vote parameter (the elements are directed to types of data, which are non-functional descriptive material and not functionally impacting the structure of the claim; [0025-0035], [0046], [0052], [0059], [0078], Fig 3; Yang, [0025], [0029], [0048], Fig 5a-5e:: different types of user interaction information, e.g. voting, comments etc.).  

With respect to claim 12, Stefik discloses a system(Abstract): 
a processor, and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed by the processor, cause the system to (Fig 3-4): 
receiving information identifying data ([0009-0011], [0025-0035], [0046] [0052],,Fig 3-4: receiving different types of data, including and not limited to different types of digital printed material data, community information data, topic data, user data etc.); 
receive a first user-created category for the data from a first device associated with a first user, the first user-created category comprising a category created by the first user by entry of the category in a user interface displayed on the first device to index the data (the first user-created category comprising a category created by the first user to index the data indicates descriptive material for describing what the user-created category is being used for, which may not necessary carry much patentable weight for directed to a type of information and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053-0054], [0059], [0078], Fig 3-4: receive a 1st user-created category from 1st user via 1st user device, such as an expert or an sharing user who creates the category to index the data of a subject area by entry of the category in a GUI as since the expert guidance the topics in the community); 
receive a first user-designated value for the first user-created category from the first device associated with the first user the first user-designated value comprising text entered by  the first user in the user interface displayed on the first device ([0031], [0047], [0053], [0056], [0059], [0078], Fig 3-5: receiving a 1st user designate value, e.g. a value for an user created topic, or an vote for the topic, from the 1st device the 1st user is using via GUI); 
store the data, the first user-created category comprising the category created by first user, and the first user-designated value comprising the entered text in association in a data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: storing the data, 1st created category and the  value  in a data entry of the community index, such as evergreen index that represents user augmented index with information of user input and topic management, which include the category text--e.g. category value/name--created by the 1st user/review); 
 after storing the data, the first user-created category, and the first user- designated value in the data entry in the user-augmented index, receive a second user-created category for the data from a second device associated with a second user, the second user-created category comprising a category created by the second user by entry of the category in a user interface displayed on the second device to index the data ([0010-0011], [0031], [0053-0054], [0059], [0062], Fig 3-4: after storing the data, receive a 2nd  user-created category from 2nd  user via 2nd  user device, such as another expert or another creates or vote the category to index the data, as the community is being built with more user input from users of the community over time, such that the input from the 2nd user occurs after the 1st  user data being stored, the 2nd user inputs the category by  entry of  GUI); 
receive a second user-designated value for the second user-created category from the second device associated with the second user, the second user-designated value comprising text entered -2-O'TOOLE Appl. No. 16/340,226by the second user in the user interface displayed on the second device ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 2nd user designate value, e.g. a value for another user created topic, or an vote for the topic, from the 2nd device the 2nd user is using via GUI); 
store the second user-created category comprising the category created by the second user  and the second user-designated value comprising the entered text in association with the data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: storing the data, 2nd created category and the  value  in a data entry of the community index since the community include input from a plurality of users, including the 2nd user);-2-O'TOOLE Appl. No. 16/340,226
after storing the second user-created category and the second user-designated value with the data entry, receive a third user-designated value for the first user-created category from a third device associated with a third user, the third user-designated value comprising third text entered in a user interface displayed on the third device ([0011], [0031], [0047], [0053], [0056], [0059], [0062],  [0072], Fig 3-5: The community index is collectively created and evolved through the domain experts who shepherding the topics and by the members of the community who/rank the index, which indicates the association is being before at least by the experts on the category before receiving the 3rd user designate value, e.g. a value for 3rd user  who votes for the 1st category, from the 3rd device that the 3rd  user is using  The community having a plurality of users, including the 3rd user who enters text/value via GUI); 
store the third user-designated value for the first user-created category with the data entry in the user-augmented index ([[0011],([0032], [0051],  [0053-0054], [0059], Fig 4-5: storing the data, 1st created category and the  value  in a data entry of the community index since the community include input from a plurality of users including the 3rd user); -2-O'TOOLEAppl. No. 16/340,226 ; 
after storing the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user- designated value in the user-augmented index, receive a query from an external device ([0032], [0053], [0071], [0075]: after characterizing the community index by storing the data and input from multiple users with respect to the community index, receive a query request from an external device of a newcomer);  
in response to receiving the query, search the user-augmented index to identify one or more entries related to the query in the user-augmented index ([0071-0073], [0075]: searching the community index to identify relevance result representing the entries); and 
provide a response to the query, the response identifying data stored in association with the identified one or more entries in the user-augmented index([0074-0075], [0084], Fig 8-10: provide a response as query results are being provided using the community index and the result identifying data associated with the entries at least via indexing).
 Stefik does not explicitly disclose entry of the category in a first text field of a user interface displayed on the first device; 
text entered by the first user in a second text field of the user interface displayed on the first device; 
entry of the category in a first text field of a user interface displayed on the second device; 
text entered by the second user in a second text field of the user interface displayed on the second device; 
text entered by the third user in a text field of a user interface displayed on the third device as claimed.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps in the claim would be performed the same regardless of the text fields or format being used by the user to enter data values as long as the entered data values are being received and stored for query processing as claimed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to receive category data values from multiple users with any format of user interface to enable user to enter data values for creating the user-augmented index because such format of text fields of the user interface as claimed do not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Also, Yang discloses each user-created category comprising a category created by a respective user by entry of the category in a first text field of a user interface displayed on the respective user device to index the data, and each user-designated value comprising text entered by the respective user in a second text field of user interface displayed on respective user device ([0039], [0043], [0049], [0058], [0080],[0093], [0097], Fig 3 & 5b-5c: when contributing to categories, which includes creating and/or updating category values, users enter category values in different text fields, such as and not limited to those shown in user interface of Fig 5c, elements 5212, 5218).
  Since both Stefik and Yang are from the same field of endeavor as both are directed to creating user-augmented index for query processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Stefik and Yang to incorporate user interface having text fields of Yang into Stefik for user to enter category values as claimed.  The motivation to combine is provide relevant information to users efficiently in a network (Stefik, [0010]; Yang, [0001]).
 
With respect to claim 14, Stefik discloses non-transitory computer readable medium storing a computer program that, when executed by a processor, causes the-6-O'TOOLE Appl. No. 16/340,226 processor to execute a method for creating a user-augmented index (Abstract, Fig 3-4), the method comprising:
receiving information identifying data ([0009-0011], [0025-0035], [0046] [0052],,Fig 3-4: receiving different types of data, including and not limited to different types of digital printed material data, community information data, topic data, user data etc.); 
receiving a first user-created category for the data from a first device associated with a first user, the first user-created category comprising a category created by the first user by entry of the category in a user interface displayed on the first device to index the data (the first user-created category comprising a category created by the first user to index the data indicates descriptive material for describing what the user-created category is being used for, which may not necessary carry much patentable weight for directed to a type of information and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053-0054], [0059], [0078], Fig 3-4: receive a 1st user-created category from 1st user via 1st user device, such as an expert or an sharing user who creates the category to index the data of a subject area by entry of the category in a GUI as since the expert guidance the topics in the community); 
receiving a first user-designated value for the first user-created category from the first device associated with the first user the first user-designated value comprising text entered by  the first user in the user interface displayed on the first device ([0031], [0047], [0053], [0056], [0059], [0078], Fig 3-5: receiving a 1st user designate value, e.g. a value for an user created topic, or an vote for the topic, from the 1st device the 1st user is using via GUI); 
storing the data, the first user-created category comprising the category created by first user, and the first user-designated value comprising the entered text in association in a data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: storing the data, 1st created category and the  value  in a data entry of the community index, such as evergreen index that represents user augmented index with information of user input and topic management, which include the category text--e.g. category value/name--created by the 1st user/review); 
 after storing the data, the first user-created category, and the first user- designated value in the data entry in the user-augmented index, receiving a second user-created category for the data from a second device associated with a second user, the second user-created category comprising a category created by the second user by entry of the category in a user interface displayed on the second device to index the data ([0010-0011], [0031], [0053-0054], [0059], [0062], Fig 3-4: after storing the data, receive a 2nd  user-created category from 2nd  user via 2nd  user device, such as another expert or another creates or vote the category to index the data, as the community is being built with more user input from users of the community over time, such that the input from the 2nd user occurs after the 1st  user data being stored, the 2nd user inputs the category by  entry of  GUI); 
receiving a second user-designated value for the second user-created category from the second device associated with the second user, the second user-designated value comprising text entered -2-O'TOOLE Appl. No. 16/340,226by the second user in the user interface displayed on the second device ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 2nd user designate value, e.g. a value for another user created topic, or an vote for the topic, from the 2nd device the 2nd user is using via GUI); 
storing the second user-created category comprising the category created by the second user  and the second user-designated value comprising the entered text in association with the data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: storing the data, 2nd created category and the  value  in a data entry of the community index since the community include input from a plurality of users, including the 2nd user);-2-O'TOOLE Appl. No. 16/340,226
after storing the second user-created category and the second user-designated value with the data entry, receiving a third user-designated value for the first user-created category from a third device associated with a third user, the third user-designated value comprising third text entered in a user interface displayed on the third device ([0011], [0031], [0047], [0053], [0056], [0059], [0062],  [0072], Fig 3-5: The community index is collectively created and evolved through the domain experts who shepherding the topics and by the members of the community who/rank the index, which indicates the association is being before at least by the experts on the category before receiving the 3rd user designate value, e.g. a value for 3rd user  who votes for the 1st category, from the 3rd device that the 3rd  user is using  The community having a plurality of users, including the 3rd user who enters text/value via GUI); 
storing the third user-designated value for the first user-created category with the data entry in the user-augmented index ([[0011],([0032], [0051],  [0053-0054], [0059], Fig 4-5: storing the data, 1st created category and the  value  in a data entry of the community index since the community include input from a plurality of users including the 3rd user); -2-O'TOOLEAppl. No. 16/340,226 ; 
after storing the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user- designated value in the user-augmented index, receiving a query from an external device ([0032], [0053], [0071], [0075]: after characterizing the community index by storing the data and input from multiple users with respect to the community index, receive a query request from an external device of a newcomer);  
in response to receiving the query, searching the user-augmented index to identify one or more entries related to the query in the user-augmented index ([0071-0073], [0075]: searching the community index to identify relevance result representing the entries); and 
providing a response to the query, the response identifying data stored in association with the identified one or more entries in the user-augmented index ([0074-0075], [0084], Fig 8-10: provide a response as query results are being provided using the community index and the result identifying data associated with the entries at least via indexing).
 Stefik does not explicitly disclose entry of the category in a first text field of a user interface displayed on the first device; 
text entered by the first user in a second text field of the user interface displayed on the first device; 
entry of the category in a first text field of a user interface displayed on the second device; 
text entered by the second user in a second text field of the user interface displayed on the second device; 
text entered by the third user in a text field of a user interface displayed on the third device as claimed.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps in the claim would be performed the same regardless of the text fields or format being used by the user to enter data values as long as the entered data values are being received and stored for query processing as claimed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to receive category data values from multiple users with any format of user interface to enable user to enter data values for creating the user-augmented index because such format of text fields of the user interface as claimed do not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Also, Yang discloses each user-created category comprising a category created by a respective user by entry of the category in a first text field of a user interface displayed on the respective user device to index the data, and each user-designated value comprising text entered by the respective user in a second text field of user interface displayed on respective user device ([0039], [0043], [0049], [0058], [0080],[0093], [0097], Fig 3 & 5b-5c: when contributing to categories, which includes creating and/or updating category values, users enter category values in different text fields, such as and not limited to those shown in user interface of Fig 5c, elements 5212, 5218).
  Since both Stefik and Yang are from the same field of endeavor as both are directed to creating user-augmented index for query processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Stefik and Yang to incorporate user interface having text fields of Yang into Stefik for user to enter category values as claimed.  The motivation to combine is provide relevant information to users efficiently in a network (Stefik, [0010]; Yang, [0001]).

  	With respect to claim 49, the combined teaching of Stefik and Yang further discloses wherein the information identifying data includes a link to an image file, the first user-created category identifies the category of content in the image file and the first user-defined value identifies a name of the content in the image (the elements are directed to types of data, which are non-functional descriptive material and not functionally impacting the structure of the claim; Stefik, [0025-0035], [0046], [0052], [0047], [0059], Fig 3-5 & 9-10; Yang, [0023-0027], [0034-0038]: different types of data, e.g. link to a webpage file , which contains image, and the user created category identify the file and/or element of the file via topic).  

  With respect to claim 50, the combined teaching of Stefik and Yang further discloses wherein the response to the query identifies an image and the memory stores instructions that, when executed by the processor, further cause the system to: display the identified image (Stefik, [0074-0075], [0084], Fig 3-4 & 8-10; Yang, [0023-0024], [0055], Fig 4a-5e: display via provide query result, which include image as image is merely a type of data).

With respect to claim 52, the combined teaching of Stefik and Yang further discloses wherein the memory stores instructions that, when executed by the processor, further cause the system to: receive, from the first device, interactive information -8-O'TOOLE Appl. No. 16/340,226relating to the data, the interactive information including a comment input by the first user about the data, and associating the interactive information with the data in the user-augmented index (Stefik, [0031], [0059], [0062], [0075]; Yang, [0029], [0039-0043], [0049], [0058], [0080],[0093], [0097], Fig 4a-5c: receive info from users of the community, including user comment which is merely a type of data, and associating the information for collective community/user-augmented index creation and evaluation) .  

With respect to claim 53, the combined teaching of Stefik and Yang further discloses wherein the interactive information includes a rating entered by the first user for the data (rating is merely a type of information, Stefik, [0059], [0062], [0075]; Yang [0019], [0026], [0064-0065], Fig 5a-5e: a rating, e.g. user ranking and/or voting).  

With respect to claim 54, the combined teaching of Stefik and Yang further discloses, wherein an identification for the data in the user-augmented index corresponds to an identification for the data in a machine-derived index(Stefik, [0031], [0057], [0059], Fig 3-6; Yang, [0024-0026], [0048], [0058]: the community index is correspond to data identification of an index for the data with topic/subject, the community index is created through machine learning),  , and wherein the memory stores instructions that, when executed by the processor, further cause the system to: search the machine-derived index to identify the one or more entries related to the query in the machine-derived index (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0052-0055]: searching the community/ machine- derived index that is a continual process to identify relevance entry for a query).

With respect to claim 55, the combined teaching of Stefik and Yang further discloses
after storing the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user-designated value in the user-augmented index:
receiving a first query entered by the first user from the first device, a second query entered by the second user from the second device and a third query entered by the third user from the third device (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: receive different queries from different users);
in response to receiving the first, second, and third queries, searching the user-augmented index to identify one or more entries related to the first, second, and third queries in the user-augmented index(Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: search index for each query of the queries received); and 
providing a first, second and third responses to the first, second and third queries, the first, second and third responses identifying data stored in association with the identified one or more entries in the user- augmented index related to the first, second, and third queries (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: provide result that are associated with the index entries for each of the queries received); - 10 -O'TOOLE Appl. No. 16/340,226 
receiving a fourth user-created category for the data from the first device associated with the first user, wherein the fourth user-created category comprises a category selected from a category drop-down list in the user interface displayed on the first device and the category drop- down list is populated at least in part by previously entered user-created categories (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: the community has a plurality of users, including a 4th user, e.g. another expert or member, that imitating the data try with index creation and/or updating with respect to category, hence a 4th category is received and stores since  there are many categories and sub-categories); 
receiving a fourth user-designated value for the fourth user-created category from the first device associated with the first user, wherein the fourth user-designated value is selected from a value drop-down list in the user interface displayed on the first device and the value drop-down list is populated at least in part by previously entered user-created values (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: the community has a plurality of users, including a 4th user, e.g. another expert or member, that imitating the data try with index creation and/or updating with respect to category, hence a 4th category is received and stores since there are many categories and sub-categories with different data values); 
storing the fourth user-created category comprising the category selected by the first user and the fourth user-designated value comprising the value selected by the first user in association with the data entry in the user-augmented index (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: the community has a plurality of users, including a 4th user, e.g. another expert or member, that imitating the data try with index creation and/or updating with respect to category, hence a 4th category is received and stored since there are many categories and sub-categories with different data values being stored in the index); 
receiving user profile information of the first user, the second user, the third user and the fourth user, the user profile information of each of the users including a user group, among a plurality of user groups, of which the respective user is a member and wherein one or more of the user profile information is associated with a company name(Stefik, [0031-0032], [0045]; Fig 2-4. Yang, [0024-0026], [0029], [0040], [0048], Fig 3: the community has a plurality of users with user different information correspond to user profiles. Company name is merely a type of information); and 
storing the user profile information in the user-augmented index in association with user-created categories and user-designated values entered by the first, second, third and fourth users(Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: store user information as the index is being used for the community network accordingly to user information); 
wherein each of the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, the third user-designated value, the fourth user-created category and the fourth user-created value in the user-augmented index is associated with one of the plurality of user groups to which the first user, the second, the third user or the fourth user is a member (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: index created by the community/network of users who contributed and provide information, hence the  index is directed to an user- augmented index that is associated with the user groups); and - 11-O'TOOLE Appl. No. 16/340,226 
wherein a plurality of entries related to the query in the user-augmented index are identified, the user-augmented index is searched to identify the plurality of entries related to the query in the user-augmented index and a specific user or a company based on the stored user profile information in the user-augmented index, based on the company names associated with the one or more users, and based on the user groups associated with the user-created categories and the user-created values, the plurality of entries are ranked based on the stored user profile information and the user groups associated with user-created categories and user-designated values related to the plurality of entries, and the plurality of ranked entries are provided in the response to the query (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: entries of the search index are being identified in query processing involving ng different type of information based on the input from user groups, values and other user information, and  search results are obtained for each query  for user feedback that will be used to enhance to the index for more relevant information provision).  

With respect to claims 56-57, the combined teaching of Stefik and Yang further discloses
receiving user profile information of the first user, the second user and the third user, the user profile information including a user group, among a plurality of user groups, of which the respective user is a member (Stefik, [0031-0032], [0045]; Fig 2-4. Yang, [0024-0026], [0029], [0040], [0048], Fig 3: the community has a plurality of users with user information correspond to user profiles); and 
storing the user profile information in the user-augmented index in association with user- created categories and user-designated values entered by the first, second and third users (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: store user information as the index is being used for the community network accordingly to user information), 
wherein each of the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user-designated value in the user-augmented index is associated with one of the plurality of user groups to which the first user, the second user or the third user is a member (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: index created by the community/network of users who contributed and provide information, hence the  index is directed to an user- augmented index that is associated with the user groups), and 
wherein a plurality of entries related to the query in the user-augmented index are identified, the user-augmented index is searched to identify the plurality of entries related to the query in the user-augmented index based on the user groups associated with the user-created - 12 -O'TOOLE Appl. No. 16/340,226 categories and the user-created values, the plurality of entries are ranked based on the user groups associated with user-created categories and user-designated values related to the plurality of entries, and the plurality of ranked entries are provided in the response to the query (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: entries of the search index are being identified in query processing involving ng different type of information based on the input from user groups, values and other user information, and ranked search results are obtained for each query for user feedback that will be used to enhance to the index for more relevant information provision).  

With respect to claim 58, the combined teaching of Stefik and Yang further discloses
after storing the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user-designated value in the user-augmented index: 
receiving a first query entered by the first user from the first device, a second query entered by the second user from the second device and a third query entered by the third user from the third device; 
in response to receiving the first, second, and third queries, searching the user-augmented index to identify one or more entries related to the first, second, and third queries in the user-augmented index; and providing a first, second and third responses to the first, second and third queries, the first, second and third responses identifying data stored in association with the identified one or more entries in the user- augmented index related to the first, second, and third queries (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: search index for each query of the queries received and processed with obtaining respective result which are being further processed), 
wherein a plurality of entries related to the query in the user-augmented index are identified, and the plurality of entries are ranked based on their respective user-created categories and user-designated values, and the plurality of ranked entries are provided in the response to the query (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: entries of the search index are being identified in query processing involving ng different type of information based on the input from user groups, values and other user information, and ranked search results are obtained for each query for user feedback that will be used to enhance to the index for more relevant information provision).  
  
With respect to claim 59, the combined teaching of Stefik and Yang further discloses receiving user profile information of the first user, the second user and the third user (Stefik, [0031-0032], [0045]; Fig 2-4. Yang, [0024-0026], [0029], [0040], [0048], Fig 3: the community has a plurality of users with user information correspond to user profiles); and 
storing the user profile information in the user-augmented index in association with user- created categories and user-designated values entered by the first, second and third users (Stefik, [0031], [0059], Fig 3-4. Yang, [0024-0026], [0040], [0048], Fig 3: store user information as the index is being used for the community network accordingly to user information); 
wherein a plurality of entries related to the query in the user-augmented index are identified, the user-augmented index is searched to identify the plurality of entries related to the query in the user-augmented index based on the stored user profile information in the user- augmented index, the plurality of entries are ranked based on the stored user profile information - 14 -O'TOOLE Appl. No. 16/340,226 associated with user-created categories and user-designated values related to the plurality of entries, and the plurality of ranked entries are provided in the response to the query (Stefik, [0057-0059], [0071-0073], [0075]; Yang, [0019], [0024-0029], [0052-0055], Fig 3-5e: entries of the search index are being identified in query processing involving ng different type of information based on the input from user groups, values and other user information, and ranked search results are obtained for each query for user feedback that will be used to enhance to the index for more relevant information provision).  
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168